Name: Commission Regulation (EEC) No 818/77 of 22 April 1977 suspending Commission Regulation (EEC) No 1152/71 on the communication of information concerning export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: trade policy;  international trade;  information technology and data processing
 Date Published: nan

 Avis juridique important|31977R0818Commission Regulation (EEC) No 818/77 of 22 April 1977 suspending Commission Regulation (EEC) No 1152/71 on the communication of information concerning export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty Official Journal L 099 , 23/04/1977 P. 0005 - 0005 Greek special edition: Chapter 03 Volume 18 P. 0024 Spanish special edition: Chapter 03 Volume 12 P. 0107 Portuguese special edition Chapter 03 Volume 12 P. 0107 COMMISSION REGULATION (EEC) No 818/77 of 22 April 1977 suspending Commission Regulation (EEC) No 1152/71 on the communication of information concerning export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (1), as last amended by Regulation (EEC) No 3138/76 (2) and in particular Article 24 thereof, Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organization of the market in eggs (3) as amended by Regulation (EEC) No 368/76 (4), and in particular Article 15 thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (5), and in particular Article 26 thereof, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organization of the market in sugar (6), as last amended by Regulation (EEC) No 3138/76, and in particular Article 34 thereof, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (7), as last amended by Regulation (EEC) No 559/76 (8), and in particular Article 28 thereof, Whereas, pursuant to Commission Regulation (EEC) No 1152/71 of 2 June 1971 (9), Member States shall communicate each month to the Commission certain information on the basic products exported in the form of goods not covered by Annex II to the Treaty for which an export refund is granted; Whereas the information received since the entry into force of the said Regulation has provided the Commission with a view of the export situation, and in particular of the working of the refund arrangements; Whereas this information is supplemented periodically by statistics provided by the Statistical Office of the European Communities ; whereas the latter have increased considerably in usefulness since the above Regulation was adopted; Whereas in these circumstances a suspension of this Regulation appears desirable with a view to avoiding a burden which is not strictly necessary on the bodies concerned; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the relevant management committees, HAS ADOPTED THIS REGULATION: Article 1 Commission Regulation (EEC) No 1152/71 is hereby suspended. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 1977. For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 281, 1.11.1975, p. 1. (2)OJ No L 354, 24.12.1976, p. 1. (3)OJ No L 282, 1.11.1975, p. 49. (4)OJ No L 45, 21.2.1976, p. 2. (5)OJ No L 166, 25.6.1976, p. 1. (6)OJ No L 359, 31.12.1974, p. 1. (7)OJ No L 148, 26.6.1968, p. 13. (8)OJ No L 67, 15.3.1976, p. 9. (9)OJ No L 121, 3.6.1971, p. 11.